DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claim 1 has been amended; support for claim 1 is found in original claim 3.
Claim 3 has been cancelled.
Claims 8-16 have been added, support is found in [0052] for claims 8, 10, 11, 12, 13, 14, [0048,0052,0067] for claim 9 and [0051-0052] for claims 15 and 16. No new matter has been added.
Claims 1-2 and 4-16 are currently pending and have been examined on the merits in this office action.

Claim Interpretation
The phrase “low-boiling solvent” as recited in claims 6 and 7 is interpreted to be a solvent having a boiling point less than 1300C for claim 6 and a boiling point less than 1100C for claim 7.

Claim Objections
Claim 9 is objected to because of the following informalities:  The phase “with surface of the exterior body,” should read “with a surface of the exterior body.”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 -14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a seal strength" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends on claim 1. Claim 1 already states “a seal strength” so it is unclear if the applicant is bringing in a new seal strength in claim 8 or referring to the seal strength of claim 1. The phrase “a seal strength” implies applicant is referring to a different seal strength than what is previously recited in claim 1.
Claims 10-14 have a similar issue with reciting “a seal strength of…”

The term “close” in claim 9 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “directly in close contact” seems to contradict itself as a common definition of close is a “short distance away” and a common definition of directly is “with nothing in between.” It is unclear if Applicant wants direct contact or some distance between the terminal and the exterior body. Based on the figures, it appears that Applicant wants a directly contact between the exterior body and the terminals.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi).

Regarding claim 1, Tokuo teaches a nonaqueous electrolyte secondary battery, comprising: 
a power generation element in which a positive electrode and a negative electrode exchange ions via an electrolyte (Tokuo Figure 3, positive electrode 22 negative electrode 23 and electrolyte 21);
two terminals connected to the positive electrode and the negative electrode, respectively (Tokuo Figure 1, negative electrode terminal 27 positive electrode terminal 26);
and an exterior body which covers the power generation element and the two terminals so that one end of each of the two terminals extends outward, and which has a sealed outer periphery (Tokuo [0024] battery body 20 is hermetically sealed in the sealed battery package 30 with the electrode terminals extending to the outside of the battery package; Figure 1),
wherein a seal strength of the outer periphery of the exterior body is the weakest at a terminal sealing portion sandwiching the two terminals (Tokuo [0027-0032] explosion proof portion 41 is provided in the positive electrode terminal 26, this region has a fusible resin 40 with a peel strength that is set to be low to produce a situation wherein peeling can occur once a predetermined pressure is reached to avoid expansion and rupture of the whole sealed battery package);
and at least one surface of the terminal seal portion has a seal strength of 4.5 N/mm or less (Tokuo [0031] 200-300 gf/10 mm converts to 0.196 N/mm-2.94 N/mm).
Tokuo fails to teach wherein an insulating tape is further provided that connects at least one of the two terminals and an outermost surface of the power generation element.

	Tatebayashi discloses a nonaqueous electrolyte battery having a case that is sealed with an electrode assembly inside of the casing. Tatebayashi teaches of insulating tapes 181, 182, 191, 192 that are connected with a surface of the electrode assembly and extends to the terminal portion of the electrode assembly (Tatebayashi Figures 1 and 2). The insulating tapes serve to insulate the terminal and the current collector lead section from the casing that may contain a metal layer (Tatebayashi [0070]).
	Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate an insulating tape of Tatebayashi in the battery of Tokuo such that the insulation tape extends from the electrode assembly to the terminal portion of the seal such that insulation between the electrode assembly and the casing occurs. Insulating the electrode assembly from the battery casing can prevent short circuiting of the battery.

	Regarding claim 8, modified Tokuo teaches all the claim limitations of claim 1. Tokuo teaches wherein the sealed battery has the explosion proof parts having a fusible resin 40 that can peel off and burst when a predetermined pressure is reached (Tokuo [0027], [0030]). While Tokuo fails to teach a temperature at which peeling occurs, Tokuo also teaches wherein the fusible resins melt at a temperature between 150-250°C (Tokuo [0028]). Therefore, it appears that for the fusible resin to peel off before melting, that the temperature would have to be lower than 150°C or else melting would occur instead of peeling. A skilled artisan would find it obvious that peeling strength of the fusible resin will be the same or similar if the temperature is below the melting temperature. Tokuo further teaches wherein the fusible resin material the constitutes the explosion proof portion include polymers such as polyethylene, polypropylene, etc. (Tokuo [0007]). Applicant discloses wherein the exterior body is made of an outside polymer film such as polypropylene or polyethylene (Applicants disclosure [0045]). Therefore, the claim limitation of claim 8 is deemed to be an inherent property of the material and the heat fusible resin would inherently teach the property of the seal strength at a test temperature of 25 C.
While the prior art does not explicitly teach the seal strength being a seal strength at a temperature of 25 C, these properties are considered inherent in the prior art barring any differences shown by objective evidence between the fusible resin disclosed in the prior art and the applicant. As the fusible resin taught by the prior art and the applicant are identical within the scope of claim 1 and 8, fusible resin inherently teaches the seal strength is at a temperature of 25 C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

	Regarding claim 9, modified Tokuo teaches all the claim limitations of claim 1. Tokuo further teaches wherein the terminal sealing portion sandwiching the two terminals, each of the two terminals is directly in close contact with a surface of the exterior body (Tokuo Figure 2 and 3).


Regarding claims 10-14, modified Tokuo teaches all the claim limitations of claim 1. Tokuo further teaches wherein the terminal seal portion has a seal strength of less than 4.5, 3.6 and 3.0 N/mm (Tokuo [0031] 200-300 gf/10 mm converts to 0.196 N/mm-2.94 N/mm; Figure 1-3). Each surface of Tokuo related to the terminal seal portion can have a strength of less 0.196-2.94 N/mm as taught by Tokuo.


Claim 2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi) as applied to claim 1 above, and further in view of Na (KR 2015/0045623 A).

Regarding claims 2, 15 and 16, modified Tokuo teaches all the claim limitations of claim 1. Tokuo shows a spacing between the inner portion of the terminal seal and the power generation element (Figure 3), however, fails to teach of a distance between the terminal seal and the power generation element, specifically the distance of 1.2 mm to 15 mm or less.

Na discloses a pouch type secondary battery with a sealing part on the edge of the exterior of the case. Na is analogous with Tokuo as both are related to a sealing part on the exterior of a battery casing. Na teaches a distance W2 between the sealing portion of the case and the electrode assembly being less than 1.5 mm (Figure 2; [0035-0036]) such that a space is provided between the sealing portion and the electrode assembly so that when the sealing portion is fused together the electrode assembly is not fused with the casing, but a large enough space so that manufacturing tolerances of the electrode assemblies can be made and still fit within the casing.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Tokuo to provide a 1.5 mm spacing between the electrode assembly and the sealing part of the casing as taught by Na such that manufacturing tolerances of the electrode assemblies can occur and still fit within the casing. Tokuo does show of a spacing between the power generation element and the sealing part but fails to teach a specific space amount, therefore the combination of Tokuo and Na would render obvious the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	The modification above renders claims 2 and 15 as obvious. Although Na fails to teach a distance of 2.0 mm -5.0 mm as required by claim 16, this would be obvious in view of Na. Na teaches providing a space for manufacturing tolerances of the electrode assemblies. While Na chose a manufacturing tolerance range of 1.5 mm, a skilled artisan would find it obvious to expand the tolerance range to be 2.0 or more. The extra half millimeter of space between the terminal seal portion and the power generation element would not be considered inventive as a skilled artisan can use the teaching of Na of providing a space for manufacturing tolerances and add at least another half inch to what is taught by Na. Having a manufacturing tolerance slightly bigger than what is taught by Na would not change the function of the battery as a whole and would still be expected to perform in the same way.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi) as applied to claim 1 above, and further in view of Suzuki (JP 2008/091240 A-as cited in the IDS).

Regarding claim 4, modified Tokuo teaches all the claim limitations of claim 1. Tokuo further teaches wherein the exterior body has a first surface and a second surface that intersect with a line perpendicular to a surface extending from the sealing surface (Tokuo Figures 1-3; a perpendicular line of the sealing portion would intercept both the first and second surface of the exterior body), and wherein the explosion proof portion 41 is provided in the positive electrode terminal and has a fusible resin 40 with a peel strength lower than the rest of the sealing region such that peeling can occur at a predetermined pressure at this location to avoid expansion and rupture of the whole sealed battery package (Tokuo [0027-0032]). Tokuo fails to teach wherein a seal strength of the terminal seal portion on a first surface side is the weakest among seal strength of the outer periphery of the exterior body.
Suzuki discloses a battery aimed at preventing jumping out of the power generation element when the internal pressure of the battery is increased by an internal short circuit or the like. Suzuki teaches wherein the welding of the first laminate film 12 having a low welding strength is peeled off from the welding portion to prevent the power generation element 15 from popping out of the casing (Suzuki [0030-0035]; Figure 2). Suzuki teaches wherein one of the first laminate film 12 or second laminate film 12 is weaker such that only one side is opened up when the internal pressure threshold is exceeded (Suzuki [0030-0035] Figure 2).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify Tokuo such that the explosion proof portion 41 can be rearranged such that this portion is applied to one side of terminal seal portion, such as the side of the first surface, such that the explosion proof portion opens up only on the side of the first surface when the internal pressure threshold of the battery is reached so as to prevent the power generation element from popping out of the casing due to the high pressure. The modification would make only a portion of the terminal seal open up rather than the whole terminal seal and thus the whole sealing of the terminal portion is not broken. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claims 6 and 7, modified Tokuo teaches all the claim limitations of claims 1. Tokuo fails to teach wherein the electrolyte comprises a salt and nonaqueous solvent wherein the solvent comprises 50% or more by mass and 85% or less by mass a low-boiling solvent having a boiling point of 1300C/ 1100C or less respectively.

	Suzuki discloses a battery aimed at preventing jumping out of the power generation element when the internal pressure of the battery is increased by an internal short circuit or the like. Suzuki teaches wherein the nonaqueous electrolyte is obtained by dissolving an electrolyte salt in a non-aqueous solvent such as diethyl carbonate and dimethyl carbonate (Suzuki [0025]; diethyl carbonate has a boiling point of 126 C and dimethyl carbonate has a boiling point of 90 C). Furthermore, Suzuki teaches wherein the solvent ratio of ethylene carbonate and diethyl carbonate is used in a volume ratio of 3:7 which correlates to 63.3 mass% for diethyl carbonate and 64.4 mass% when dimethyl carbonate is substituted for diethyl carbonate (Suzuki [0040]). Other solvents can be used having a boiling point less than 110 C as is listed in [0025] of Suzuki.

	Therefore, it would have been obvious to a skilled artisan to substitute the electrolyte of Tokuo for the electrolyte of Suzuki. This is a simple substitution. The electrolyte of Suzuki contains the mass percentage of the low boiling solvent. A simple substitution of diethyl carbonate for dimethyl carbonate as taught in [0025] and [0040] would render both claims 6 and 7 obvious.  As noted, other solvents are taught and can be used in the ratio taught by Suzuki to render the claims obvious. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi)  and Suzuki (JP 2008/091240 A-as cited in the IDS) as applied to claim 4 above, and further in view of Ootsuka (US 2015/0311488 A1).

Regarding claim 5, modified Tokuo teaches all the claim limitation of claim 4. The modification of claim 4 teaches wherein a sealed region of the terminal seal of on a first side is weaker than the rest of the sealing area and terminal seals to ensure that the terminal seal is opened at the first surface side of the terminal seal.  Tokuo further teaches wherein the sealed battery package 30 includes a metal foil core material as a part of the battery package (Tokuo [0025]).
 Tokuo and Suzuki fail to teach wherein a thickness of the metal layer is in the terminal seal portion on the first surface side is smaller than a thickness of the metal layer in the terminal seal portion on the second surface side. While this limitation is not taught, it would be considered common knowledge to one having ordinary skill in the art. The combination of Tokuo and Suzuki teach a specific region of the terminal seal being opened when a predetermined pressure is reached due to a reduced sealing strength. An obvious alternative/ additional modification to having a reduced sealing strength is to make the region desired to be broken first thinner therefore the thinned portion would be the first region broken when the internal pressure threshold is reached.
	
Alternatively, the claim limitation of the thickness of a first surface being smaller than the other portion of the second surface would be obvious in view of Ootsuka.
Ootsuka discloses a lid for a battery case. Ootsuka admits that a safety valve having a thin portion that is designed to be ruptured when an internal pressure of the battery becomes too high is common knowledge in the art (Ootsuka [0002]). The safety valve has a thing portion that is configured to rupture before the whole battery lid ruptures to prevent such a case wherein the whole battery lid ruptures due to an increased pressure.
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the explosion proof portion to be made thinner than the rest of the sealing portions of the battery such that the thinned portion is the first to be broken when the pressure inside the battery is too high. The modification to include the thinned portion would further ensure that the terminal seal of the first surface side is the weakest and thus would be broken first when the pressure inside the battery is too high.



Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.	
Applicant argues that the amended claims overcome the prior art because (a) applicant’s terminal sealing portion sandwiching the two terminals has no other material provided between the terminal and the surface of the exterior body, (b) the effect of preventing expansion and rupture cannot be obtained in Tokuo when heat is not generated because  the fusible resin 40 in the explosion proof portions 41 cannot be melted and the film of the battery body 20 cannot be peeled off from the electrode terminal, (c) the insulation tapes of Tatebayashi do not serves as a flow path for the discharged gas and thus does not achieve the objective of an insulation tape of the present invention, (d) Ootsuka’s thin portion of the metal layer achieves a similar purpose but the mechanism is much different and that one skilled in the art would not change only one thickness and would change both thicknesses. The arguments presented above are not persuasive.
Regarding argument a, Applicant is arguing limitations that are not in the claims. The claims do not require that no other material is provided between the terminal and the surface of the exterior body, therefore, these arguments are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., an additional material being provided between the terminal and the surface of the exterior body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding argument b, Tokuo’s heat fusible resin 40 that is part of the explosion proof portions 41 can be peeled off before they are melted. [0006] and [0029] of Tokuo states that when the pressure is increases the fusible resins can peel off and rupture and does not require that excessive heat is generated that melts the fusible resin material. It appears that peeling of the heat fusible resin material can be done instead of melting and achieve the same result.
Regarding argument c, Applicant is arguing limitations that are not in the claims. The claims do not require the insulating tapes serve as a flow path for the discharge of gas. Therefore, this argument is not persuasive.
Regarding argument d, Ootsuka teaches a thin portion of the metal layer that is designed to rupture to release gases. The region that is designed to rupture has a thinner region so it is easier to control what portion ruptures. The modification of claim 4 is that one portion of the exterior body has a weaker seal strength so that this portion can be the first to peel when the pressure is too high. Additionally, if one portion of the sealing part/ fusible material of the battery of modified Tokuo is designed to rupture/peel first, it would be obvious to make this section/rupturable portion thinner than the rest of the fusible material. This reinforces that teaching of presented in the modification in claim 4.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727